DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 SOVEREIGN HEALTHCARE OF MEDICANA, LLC, d/b/a MEDICANA
               NURSING & REHAB CENTER,
                       Appellant,

                                     v.

BONNIE M. STARK, and TOTAL NAILS ACADEMY, INC., d/b/a TOTAL
                 NAILS AND HAIR ACADEMY,
                         Appellees.

                               No. 4D14-2462

                           [November 25, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Catherine M. Brunson, Judge; L.T. Case No.
502011CA003616XXXXMB.

   Steven M. Blickensderfer and Cristina Alonso of Carlton Fields Jorden
Burt, P.A., Miami, and Dean A. Morande of Carlton Fields Jorden Burt,
P.A., West Palm Beach, for appellant.

  Michael J. Ferrin and Howard S. Grossman of Grossman Attorneys At
Law, Boca Raton, for appellee Bonnie M. Stark.

PER CURIAM.

   Affirmed. See Pembroke Lakes Mall Ltd. v. McGruder, 137 So. 3d 418
(Fla. 4th DCA 2014).

CIKLIN, C.J., TAYLOR and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.